Name: Commission Regulation (EEC) No 496/84 of 27 February 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2 . 84 Official Journal of the European Communities No L 59 / 9 COMMISSION REGULATION (EEC) No 496 / 84 of 27 February 1984 on the supply of various lots of skimmed-milk powder as food aid recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 6 ), as amended by Regulation (EEC) No 1886 / 83 ( 7 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder as food aid to certain developing countries and specialized bodies under the 1980 programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 4 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( s ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13, ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 56 . ( 3 ) OJ No L 134 , 31 . 5 . 1980 , p. 10 . ( 4 ) OJ No L 120 , 1 . 5 . 1982, p . 1 . ( s ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 7 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 59 / 10 Official Journal of the European Communities 29 . 2 . 84 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A B C 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 NGO See Annex II fob 385 tonnes 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 520 tonnes480 tonnes Community market Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 See Annex II Before 30 April 1984 12 March 198413 . Closing date for the submission of tenders 1 4. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders Before 15 May 1984 26 March 1984 15 . Miscellaneous 29 . 2 . 84 Official Journal of the European Communities No L 59 / 11 Description of the lot D E F 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 NGO See Annex II fob 300 tonnes 400 tonnes600 tonnes Community market 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient (2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC) No 1354/ 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 I See Annex II Before 30 April 1984 12 March 1984 Before 15 May 1984 26 March 1984 3 No L 59 / 12 Official Journal of the European Communities 29 . 2 . 84 Description of the lot G H I 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 NGO See Annex II fob 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7. Origin of the skimmed-milk powder 785 tonnes 475 tonnes585 tonnes Community market 8 . Intervention agency holding the stocks Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 See Annex II Before 30 April 1984 12 March 1984 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Before 15 May 1984 26 March 1984 4 3 ) 29 . 2 . 84 Official Journal of the European Communities No L 59 / 13 Description of the lot K L M 1983 Council Regulation (EEC) No 1992/ 83 Commission Decision of 29 July 1983 NGO See Annex II fob 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 400 tonnes 560 tonnes400 tonnes Community market 8 . Intervention agency holding the stocks Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms, in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 See Annex II Before 30 April 1984 12 March 1984 9 . Specific characteristics 0 . Packaging 1 . Supplementary markings on the packaging 2 . Shipment period 3 . Closing date for the submission of tenders 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 5 . Miscellaneous Before 15 May 1984 26 March 1984 ( 3 No L 59 / 14 Official Journal of the European Communities 29 . 2 . 84 Description of the lot N O 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient NGO 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 1 550 tonnes 655 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  29 . 2 . 84 Official Journal of the European Communities No L 59 / 15 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient WFP 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 376 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 ( b) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  No L 59 / 16 Official Journal of the European Communities 29 . 2 . 84 Description of the lot Q R 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient WFP 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 100 tonnes 120 tonnes 7 . Origin of the skimmed-milk powder Community market Intervention stock 8 . Intervention agency holding the stocks  German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83  10 . Packaging 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12. Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 ( b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  4 29 . 2 . 84 Official Journal of the European Communities No L 59 / 17 Description of the lot S 1983 Council Regulation (EEC) No 1992 / 83 Commission Decision of 29 July 1983 WFP Jordan fob 1 . Programme ( a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 65 tonnes Community market French Annex I B to Regulation (EEC) No 1354 / 83 25 kilograms , in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'JORDAN 2108P2 / ACTION OF THE WORLD FOOD PROGRAMME' Before 31 March 1984 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation ( £EC ) NO 1354 / 83 No L 59 / 18 Official Journal of the European Communities 29 . 2 . 84 Description of the lot T 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 2 December 1983 2 . 3 . Recipient Country of destination ) Madagascar 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 500 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency holding the stocks Community market 9 . Specific characteristics ( s ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  29 . 2 . 84 No L 59 / 19Official Journal of the European Communities Description of the lot U 1 . Programme 1982 (a ) legal basis Council Regulation (EEC) No 1037 / 82 (b ) purpose Council Regulation (EEC) No 1038 / 82 2 . 3 . Recipient Country of destination ^j" Sierra Leone 4 . Stage and place of delivery cif Freetown 5 . Representative of the recipient Delegate of Commission , PO box 1399 , Freetown 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging TO SIERRA LEONE / FOR FREE DISTRIBUTION' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  No L 59 / 20 29 . 2 . 84Official Journal of the European Communities Description of the lot V 1 . Programme 1980 ( a ) legal basis Council Regulation (EEC) No 1310 / 80 (b ) purpose Council Regulation (EEC) No 1311 / 80 2 . 3 . Recipient Country of destination ^ SÃ ¢o TomÃ © and Principe 4 . Stage and place of delivery cif SÃ ¢o TomÃ © 5 . Representative of the recipient Ministerio Do Comercio , Empresa Comercio Externo (Ecomex ), BP 31 , SÃ £o TomÃ © ( telex 208 Ecomex ) 6 . Total quantity 50 tonnes 7 . Origin, of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE EM PÃ  MAGRO / DOM DA COMUNIDADE ECONÃ MICA EUROPEA Ã LA REPÃ BLICA DEMOCRATICA DE SÃ O TOMÃ  E PRÃ NCIPE' 12 . Shipment period Before 31 March 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 29 . 2 . 84 Official Journal of the European Communities No L 59 / 21 Description of the lot X 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j- Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO ZIMBABWE' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  No L 59 / 22 Official Journal of the European Communities 29 . 2 . 84 Description of the lot Y 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j Rwanda 4 . Stage and place of delivery Free-at-destination  EEC warehouse of Oprovia at Kicukiro (Kigali ) via Mombasa 5 . Representative of the recipient Oprovia , SiÃ ¨ge social Ã Kigali , boÃ ®te postale 953 , Kigali , Rwanda 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE RWANDAISE' 12. Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 12 March 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 26 March 1984 15 . Miscellaneous  29 . 2 . 84 Official Journal of the European Communities No L 59 / 23 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Shipment to take place in containers of 20 ft. Conditions : shippers , count , load and stowage (cls). ( 4 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrunk cover . ( s ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/g' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). No L 59 /24 Official Journal of the European Communities 29 . 2 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 385 170 CRS India India / Cathwel / 90115 / Madras / Action of CRS / For free distribution 200 CRS India India / Cathwel / 90322 / Madras / Action of CRS / For free distribution 15 AbbÃ © Pierre India India / APB / 91601 / Madras / Action of AbbÃ © Pierre / For free distribution B 480 150 CRS India India / Cathwel / 90116 / Cochin / Action of CRS / For free distribution 30 CRS India India / Cathwel / 90324 / Bombay / Action of CRS / For free distribution 120 CRS » India India / Cathwel / 90326 / Cochin / Action of CRS / For free distribution 10 SOS BoÃ ®tes de lait India India / SBL / 91904 / Cochin / Action of SOS BoÃ ®tes de lait / For free distribution 150 Mother Theresa India India / IAMT / 92401 / Bombay / Action o: Mother Theresa / For free distribution 20 Royal Commonwealth Society for the blind India India / RCB / 93801 / Bombay / Action o Royal Commonwealth Society for the blind / For free distribution C 520 150 CRS Indonesia Indonesia / Cathwel / 90130 / Surabaya . Action of CRS / For free distribution 150 CRS Indonesia Indonesia / Cathwel / 90131 / Cilacap via Tg Priok / Action of CRS / For free distribution 150 CRS Indonesia Indonesia / Cathwel / 90132 / Semarang Action of CRS / For free distribution 50 CRS Indonesia Indonesia / Cathwel / 90133 / Tanjun Karang / Panjang / Action of CRS / For fre distribution 29 . 2 . 84 Official Journal of the European Communities No L 59 / 25 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 10 Dutch Interchurch Aid Indonesia Indonesia / DIA / 91102A / Semarang / Action of Dutch Interchurch Aid / For free distribution 10 Dutch Interchurch Aid Indonesia Indonesia / DIA / 91102B / Semarang / Action of Dutch Interchurch Aid / For free distribution D 300 300 Caritas G India India / Caritas / 90429 / Calcutta / Action of Caritas G / For free distribution E 600 150 CRS Senegal Senegal / Cathwel / 90134 / Dakar / Action de CRS / Pour distribution gratuite 200 CRS Gambia Gambia / Cathwel / 90135 / Banjul / Action of CRS / For free distribution 250 CRS Ghana Ghana / Cathwel / 90140 / Takoradi / Action of CRS / For free distribution F 400 150 CRS Jordan Jordan / Cathwel / 90136 / Aqaba / Action of CRS / For free distribution 50 Caritas N Angola Angola / Caritas / 90301 / Luanda / AcÃ §Ã o do Caritas N / destinado Ã distribuiÃ §Ã £o gratuita 25 Caritas N Cabo Verde Cabo verde / Caritas / 90304 / S. Vicente / AcÃ §Ã o do Caritas N / destinado Ã distribuiÃ §Ã £o gratuita 75 Caritas N Cabo Verde Cabo Verde / Caritas / 90305 / Praia / AcÃ §Ã o do Caritas N / destinado Ã distribuiÃ §Ã £o gra ­ tuita 100 Secours catholique franÃ §ais Comores Comores / Caritas / 905 1 1 / Morini / Action de Secours catholique franÃ §ais / Pour distri ­ bution gratuite G 785 150 CRS Kenya Kenya / Cathwel / 90139 / Mombasa / Action of CRS / For free distribution 100 Caritas B Burundi Burundi / Caritas / 90213 / Bujumbura via Mombasa / Action of Caritas B / For free distribution No L 59 / 26 Official Journal of the European Communities 29 . 2 . 84 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) ' Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 125 Caritas B Rwanda Rwanda / Caritas / 90214 / Kigali via Mom ­ basa / Action of Caritas B / For free distri ­ bution 100 Caritas G Uganda Uganda / Caritas / 90430 / Kampala via Mombasa / Action of Caritas G / For free distribution 200 Caritas N Tanzania Tanzania / Caritas / 90317 / Dar es Salaam / Action of Caritas N / For free distribution 110 Secours catholique franÃ §ais RÃ ©publique de Djibouti RÃ ©publique de Djibouti / Caritas / 90509 / Djibouti / Action de Secours catholique fran ­ Ã §ais / Pour distribution gratuite H 585 25 Conseil Ã cumÃ ©nique des Ã ©glises Malawi Malawi / WCC / 90701 / Limbe via Beira / AcÃ §Ã o do Conseil Ã cumÃ ©nique des Ã ©glises / destinado Ã distribuiÃ §Ã £o 16 Caritas G Zambia Zambia / Caritas / 90419 / Solwezi via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas G Zambia Zambia / Caritas / 90420 / Chipata via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas G Zambia Zambia / Caritas / 90421 / Ndola via Dar es Salaam / Action of Caritas G / For free distribution 112 Caritas G Zambia Zambia / Caritas / 90422 / Lusaka via Dar es Salaam / Action of Caritas G / For free distribution 50 CRS Sri Lanka Sri Lanka / Cathwel / 90138 / Colombo / Action of CRS / For free distribution 1 00 Caritas N Philippines Philippines / Caritas / 90313 / Manila / Action of Caritas N / For free distribution 100 Caritas G Lebanon Lebanon / Caritas / 90464 / Beyrouth / Action of Caritas G / For free distribution 25 Conseil Ã cumÃ ©nique des Ã ©glises Lebanon Lebanon / WCC / 90707 / Beyrouth / Action of Conseil Ã cumÃ ©nique des Ã ©glises / For free distribution 29 . 2 . 84 Official Journal of the European Communities No L 59 / 27 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 25 Aide au tiers monde Sri Lanka Sri Lanka / AATM / 91703 / Colombo / Action of Aide au tiers monde / For free distribution 50 Deutsche Welthungerhilfe Sri Lanka Sri Lanka / DWH / 92808 / Colombo / Action of Deutsche Welthungerhilfe / For free distri ­ bution 25 Aide au tiers monde Haute-Volta Haute-Volta / AATM / 91712 / Koudougou via Abidjan / Action d'Aide au tiers monde / Pour distribution gratuite 25 Aide au tiers monde RÃ ©publique Centrafricaine RÃ ©publique Centrafricaine / AATM / 91713 / Bangui via Douala / Action de Aide au tiers monde / Pour distribution gratuite I 475 250 Caritas G Ethiopia Ethiopia / Caritas / 90428 / Asmara / Action of Caritas G / For free distribution 200 Caritas I Somalia Somalia / Caritas / 90606 / Mogadishu / Action of Caritas G / For free distribution 25 Conseil Ã cumÃ ©nique des Ã ©glises Ethiopia Ethiopia / WCC / 90709 / Addis Abeba via Assab / Action of Conseil Ã cumÃ ©nique des Ã ©glises / For free distribution K 400 400 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 90215 / Kinshasa via Matadi / Action de Caritas B / Pour distribu ­ tion gratuite L 400 350 Caritas N Peru PerÃ º / Caritas / 90311 / Callao / AcciÃ ³n de Caritas N / destinada a la distribuciÃ ³n gratuita 50 Dutch Interchurch Aid Peru PerÃ º / DIA / 91105B / Callao / AcciÃ ³n de Dutch Interchurch Aid / destinada a la distri ­ buciÃ ³n gratuita M 560 50 CRS Jamaica Jamaica / Cathwel / 90137 / Kingston / Action of CRS / For free distribution 50 CRS Dominica Dominica / Cathwel / 90141 / Port of Roseau / Action of CRS / For free distri ­ bution 200 Caritas N Colombia Colombia / Caritas / 90307 / Santa Marta / AcciÃ ³n de Caritas N / destinado a la distribu ­ ciÃ ³n gratuita No L 59 / 28 Official Journal of the European Communities 29 . 2 . 84 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 60 Caritas N Haiti Haiti / Caritas / 90309 / Port au Prince / Action of Caritas N / For free distribution 200 Caritas N Dominican Rep. Dominican Rep. / Caritas / 90315 / Santo Domingo / Action of Caritas N / For free distribution N 1 550 594 Caritas G Chile Chile / Caritas / 90423 / Talcahuano / Action of Caritas G / For free distribution l 709 Caritas G Chile Chile / Caritas / 90424 / Valparaiso / Actionof Caritas G / For free distribution 93 Caritas G Chile Chile / Caritas / 90425 / Coquimbo / Action of Caritas G / For free distribution 104 Caritas G Chile Chile / Caritas / 90426 / Antofagasta / Action of Caritas G / For free distribution 50 SOS BoÃ ®tes de lait Chile Chile / SBL / 91907 / Valparaiso / Action of SOS BoÃ ®tes de lait / For free distribution O 655 100 Caritas G Egypt Egypt / Caritas / 90427 / Alexandria / Action of Caritas G / For free distribution 200 Conseil Ã cumÃ ©nique des Ã ©glises Algeria Algeria / WCC / 90703 / Algiers / Action de Conseil Ã cumÃ ©nique des Ã ©glises / Pour distri ­ bution gratuite 20 Aide au tiers monde Madagascar Madagascar / AATM / 91705 / Fenerive via Toamasina / Action d'Aide au tiers monde / Pour distribution gratuite 15 Caritas G Guinea Bissau Guinea Bissau / Caritas / 90452 / Bissau / AcÃ §Ã ¢o do Caritas G / destinado Ã distribuiÃ §Ã £o gratuita 250 Secours catholique franÃ §ais SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 90510 / Dakar / Action de Secours catholique franÃ §ais / Pour distribution gratuite 40 U-landshjÃ ¦lp fra folk til folk Guinea-Bissau Guinea-Bissau / ULF / 91201 / Bissau / AcÃ §Ã ¢o do U-landshjÃ ¦lp fra folk til folk / destinado Ã distribuiÃ §Ã £o gratuita 29 . 2 . 84 Official Journal of the European Communities No L 59 / 29 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 30 Aide au tiers monde SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 91709 / Dakar / Action d'Aide au tiers monde / Pour distribution gratuite P 376 300 PAM Syria Syria 241 8P1 / Lattakia / Action of the World Food Programme 54 PAM Ethiopia Ethiopia 1357 / Djibouti / Action of theWorld Food Programme 22 PAM Ghana Ghana 2570 QX / Tema / Action of the World Food Programme Q 100 60 PAM Angola Angola 2506 Q1 / Luanda / Fornecido pelo programa alimentar mundial 40 PAM Angola Angola 2506 Q 1 / Lobito / Fornecido pelo programa alimentar mundial R 120 70 PAM Angola Angola 2506 Q1 / Luanda / Leite em pÃ ³ desnatado sem vitaminas / Fornecido pelo programa alimentar mundial 50 PAM Angola Angola 2506 Q 1 / Lobito / Leite em pÃ ³ desnatado sem vitaminas / Fornecido pelo programa alimentar mundial